DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 27, 2022 has been entered. Claims 1-13 remain pending in the application.  Applicant’s amendments to the Specification,
Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Office Action mailed on April 27, 2022. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected as being unpatentable.
Claims 1-5, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiwart, US 3256669 (hereafter Seiwart) and further in view of Rood et al., US 3095951 (hereafter Rood ) and Shui et al., CN 102513678 (hereafter Shui).
Regarding claim 1, Seiwart teaches
“A joint structure comprising:” (Column 1, lines 1-3 teaches “reinforced metal panel assembly” which is a joint structure as known in the art.)
“a first metallic material having a first projection;”(Fig. 1 teaches back metal panel 16 with a projection 24)
“a second metallic material similar in type to the first metallic material and weldable to the first metallic material;” (Fig. 1 teaches face metal panel 10. It is well known in the art that any metal is “weldable” to another metal under the right conditions. The claimed “similar in type” is a relative term and interpreted as any metal as described in Paragraph [30] of the current application as “Furthermore, first material 1 and third material 3 are similar types of metallic materials, namely, mild steel in the present exemplary embodiment. However, materials 1 and 3 may be different types of metallic materials from each other as long as they are weldable to each other and have sufficient joint strength. First material 1 and third material 3 can be a combination of ferrous metals, such as two types of mild steel; two types of stainless steel; two types of high-tensile steel; mild steel and high-tensile steel; and high-tensile steel and stainless steel. Materials 1 and 3 can also be a combination of nonferrous metals, such as two types of aluminum; two types of aluminum alloys; and aluminum and an aluminum alloy. Meanwhile, second material 2 can be copper, which is difficult to be arc welded; resin; or other materials that are difficult to be welded to first material 1 and third material 3 (e.g., first and third materials 1 and 3 are mild steel, and second material 2 is aluminum, or vice versa).”)
“and a different type of material different in type from the first metallic material and the second metallic material, that is not the first and second metallic material” (Column 1, lines 23-25 and Fig. 1 teaches intermediate core material 14 made of “plywood, balsa, masonite, wall- board, aluminum, or any of the other light metals,” which is different from face and back metal panels that are made of steel. The claimed “different type of material” is a relative term and interpreted as any material as defined in Paragraph [30] of the current application as “Furthermore, first material 1 and third material 3 are similar types of metallic materials, namely, mild steel in the present exemplary embodiment. However, materials 1 and 3 may be different types of metallic materials from each other as long as they are weldable to each other and have sufficient joint strength. First material 1 and third material 3 can be a combination of ferrous metals, such as two types of mild steel; two types of stainless steel; two types of high-tensile steel; mild steel and high-tensile steel; and high-tensile steel and stainless steel. Materials 1 and 3 can also be a combination of nonferrous metals, such as two types of aluminum; two types of aluminum alloys; and aluminum and an aluminum alloy. Meanwhile, second material 2 can be copper, which is difficult to be arc welded; resin; or other materials that are difficult to be welded to first material 1 and third material 3 (e.g., first and third materials 1 and 3 are mild steel, and second material 2 is aluminum, or vice versa).” )
“the different type of material having a first penetrating part and being sandwiched between the first metallic material and the second metallic material,” (Fig. 1 and 2 teaches holes 20, corresponding to penetrating part, in the different core material 14. Fig. 2 and Title also teaches a “sandwich panel” where the core material 14 is sandwiched between metal panels 16 and 10.)
“the different type of material being difficult to weld to the first metallic material and the second metallic material,” (The claimed “difficult to weld” is a relative term and interpreted as welding of one material to another material as defined in Paragraph [30] of the current application “Meanwhile, second material 2 can be copper, which is difficult to be arc welded; resin; or other materials that are difficult to be welded to first material 1 and third material 3 (e.g., first and third materials 1 and 3 are mild steel, and second material 2 is aluminum, or vice versa).”. Column 1, lines 23-25 and column 2, lines 20-25 of Seiwart teaches plywood or aluminum sandwiched between steel panels. It is inherent that it is difficult to weld aluminum to steel.)
“wherein the first projection has a tapered shape that has been drawn by press working,” (Fig. 1 teaches projections 24 with a tapered shape. Column 2, lines 26-30 teaches the projections 24 are stamped. The limitation “drawn by press working” is a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP § 2113-I.)
 “wherein the first projection is smaller in diameter or width than the first penetrating part” (Fig. 2 and column 2, lines 29-31 teaches “the embossments 24 are formed with a smaller diameter, D1, which is preferably smaller than the diameter of the holes 20 in the core 14”. )
“and is spaced radially or widthwise from a rim of the first penetrating part by a first gap,” (Annotated Fig. 1 and 2 teaches the first projection 26 spaced radially inside hole 20 with a gap between projection 26 and core 14.) 
“the first projection is positioned in the first penetrating part, and in a state where the first metallic material is in contact with the different type of material,” (Annotated Fig. 1 and 2 teaches the first projection 26 spaced radially inside hole 20 with a gap between projection 26 and core 14. First metal plate 16 is in contact with plywood core 14 outside the projection.)

    PNG
    media_image1.png
    477
    754
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    342
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    294
    651
    media_image3.png
    Greyscale

Fig. 1 and 2 of Seiwart. Blow up sections of Fig. 2 teaches stepped part, welded regions in 34 and 26, air gap between core 10 and projection 24, and contact 35 between core 10 and first metal 16
“the first metallic material and the second metallic material are melted and joined together inside the first penetrating part by arc welding to compress and fix the different type of material,” (Column 2, lines 38-47 teaches “the inner panel and the core material are compressively brought into engagement with the outer or face panel to form areas of contact between the outer surfaces of the embossments and the inner face of the outer panel. The embossments, or faces, may now be welded to the outer panel to compressively hold the core material between the two metal panels. Advantageously, this compression is both transverse and longitudinal relative to the panel assembly. With this novel structure, the core material is securely held in position and is placed under bidirectional compression.” The claimed “melted and joined together…by arc welding” is a product by process claim. Since the patentability of a product does not depend on its method of production, the compressively and securely held (aka fix) core material taught in Seiwart is the same or obvious as the product claimed by this product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP § 2113-I.)See MPEP 2113-I.)
“so that the different type of material, the first metallic material, and the second metallic material are fixed together,” (The claimed “fix” is interpreted as “to make firm, stable, or stationary” as in Merriam-Webster dictionary. Column 2, lines 38-43 teaches “the inner panel and the core material are compressively brought into engagement with the outer or face panel to form areas of contact between the outer surfaces of the embossments and the inner face of the outer panel. The embossments, or faces, may now be welded to the outer panel to compressively hold the core material between the two metal panels. Advantageously, this compression is both transverse and longitudinal relative to the panel assembly. With this novel structure, the core material is securely held in position and is placed under bidirectional compression. ”)
“and wherein the first metallic material and the second metallic material are one of a combination of ferrous metals of two types of mild steel, mild steel and stainless steel, two types of stainless steel, mild steel and high-tensile steel, high-tensile steel and stainless steel; and two types of high-tensile steel; or one of a combination of nonferrous metals of two types of aluminum, aluminum and an aluminum alloy, and two types of aluminum alloys.”(Column 2, lines 22-23 teaches the panels in Fig. 1-3 are made of 24 gauge cold rolled steel.)
“the first projection has a bottom surface free from a through hole or a bottom surface having a central hole that is smaller than an inner edge of the first projection,” (Projection 24 has a bottom surface free from a through hole as taught in Fig. 2)
Seiwart does not explicitly teach a second gap with variable size between first and second metallic materials. 

    PNG
    media_image4.png
    481
    522
    media_image4.png
    Greyscale

Fig. 4 of Shui teaches a gap between upper and lower plates in the through hole 
 “and a surface of the bottom surface of the first projection facing the second metallic material and a surface of a surface of the second metallic material facing the bottom surface of the first projection are spaced by a second gap in a thickness direction of the first penetrating part,……in a state, where the first projection is physically separated from the second metallic material at welding by the second gap,” (Here “at welding” is interpreted as before welding. 
Shui teaches a stitch welding process “of multiple layers of sheet metal comprising an upper plate, a lower plate and a medium plate between the upper plate and the lower plate, …, an upper plate bulge and a lower plate bulge inward are stamped at the needed position of the upper plate and the lower plate, the medium plate is arranged with a through-hole matched with the bulge” in abstract. Hence Shui is from the same field as the instant claim. 
Shui teaches in Fig. 3 and Fig. 4, an upper plate (1), a lower plate (2) and a medium plate (3) between the upper plate (1) and the lower plate (2). Upper plate has a bulge 11 that corresponds to the first projection in the instant claim. The lower plate has a bulge 21 that corresponds to a surface of a surface of the second material in the instant claim. The medium plate has a through hole 31. Bulges 11 and 21 penetrate the hole 31 wherein bulge 11 is physically separated by a second gap from bulge 21. Welding is done at the punched out bulge locations. From Fig. 4 it is implied that the gap is less than 50% of the height of the first projection.

    PNG
    media_image5.png
    581
    807
    media_image5.png
    Greyscale

Fig. 3 of Shui teaches welding of three metal layers
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to add the second gap as taught in Shui. One of ordinary skill in the art would have been motivated to do so because “the process is featured in simple operation, solid welding without damaging the appearance” as taught in abstract of Shui.)
The primary combination of references does not explicitly teach varying the size of the gap.
Rood et al. teaches a method and structure to join dissimilar materials using a washer.  Rood et al. teaches          
 “the second gap having a size of a predetermined percentage within the range of 4% to 75% of a thickness of the first projection of the first metallic material on a side to which an arc in arc welding is applied,” (This claim limitation is interpreted as size of the gap between two similar metallic materials is within 4 to 75% of the thickness of the first material as defined in Paragraph [9] and Fig. 1 and 6 of the current application. Column 3, lines 34-57 and Fig. 2 of Rood et al. teaches a gap size of 100% and Fig. 5 teaches a gap size of 0% of the thickness of the washer. The limitation “an arc in arc welding is applied” is a product by process claim. Since the patentability of a product does not depend on its method of production, the first metallic material with a second gap in modified Seiwart is the same or obvious as the product claimed by this product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP § 2113-I.)See MPEP 2113-I.)



    PNG
    media_image6.png
    353
    849
    media_image6.png
    Greyscale

Fig. 1 and 2 of Rood et al. teaches a joint structure with a gap between first and second material


    PNG
    media_image7.png
    358
    575
    media_image7.png
    Greyscale

Fig. 5 of Rood et al. teaches 0% gap
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by modified Seiwart to incorporate the design range for the second gap as taught by Rood et al. One of ordinary skill in the art would have been motivated to do so in order to prevent contamination in welding joint and to center the metal on the aperture of the different material as taught in Rood et al. in Column 2, lines 4-14.  Although the claimed range of 4% to 75% does not exactly overlap with those in Rood et al, the two values of 0% to 100% disclosed by Rood et al. are merely close and hence, a prima facie case of obviousness exists. MPEP 2144.05-I.)
Regarding claim 2, Seiwart teaches
“The joint structure according to claim 1, wherein the first projection is formed on a surface of the first metallic material as the surface opposing the second metallic material when the first metallic material and the second metallic material sandwich the different type of material via the first penetrating part of the different type of material.” (see annotated Fig. 2)
Regarding claim 3,
“The joint structure according to claim 2, wherein the second metallic material has a second projection on a surface opposing the first metallic material when the first metallic material and the second metallic material sandwich the different type of material via the first penetrating part of the different type of material.”( Seiwart does not teach a second projection. 
Shui teaches in Fig. 3 and Fig. 4, an upper plate (1), a lower plate (2) and a medium plate (3) between the upper plate (1) and the lower plate (2). Upper plate has a bulge 11 that corresponds to the first projection in the instant claim. The lower plate has a bulge 21 that corresponds to a surface of a surface of the second material in the instant claim. The medium plate has a through hole 31. Bulges 11 and 21 penetrate the hole 31 wherein bulge 11 is physically separated by a second gap from bulge 21. Welding is done at the punched out bulge locations. From Fig. 4 it is implied that the gap is less than 50% of the height of the first projection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to add the second gap as taught in Shui. One of ordinary skill in the art would have been motivated to do so because “the process is featured in simple operation, solid welding without damaging the appearance” as taught in abstract of Shui.)
Regarding claim 4, Seiwart teaches
“The joint structure according to claim 1, wherein part of the different type of material that is around the first penetrating part melts, flows, and is tightly fixed to an outer periphery of the first projection.” (Column 2, lines 38-47 of Seiwart teaches “the inner panel and the core material are compressively brought into engagement with the outer or face panel to form areas of contact between the outer surfaces of the embossments and the inner face of the outer panel. The embossments, or faces, may now be welded to the outer panel to compressively hold the core material between the two metal panels. Advantageously, this compression is both transverse and longitudinal relative to the panel assembly. With this novel structure, the core material is securely held in position and is placed under bidirectional compression.” The claimed “part of different type material that is around the first penetrating part melts, flows” is a product by process claim.  Since the patentability of a product does not depend on its method of production, the compressively and securely held (aka fix) core material taught in Seiwart is the same or obvious as the product claimed by this product by process claim. See MPEP 2113-I.)
Regarding claim 5, Seiwart teaches
“The joint structure according to claim 1, wherein a weld region to be arc-welded in the thickness direction is smaller in diameter or width than the first projection by a predetermined distance.” (Fig. 2 teaches a weld region shown by x in the blow up annotated figure smaller than the projection diameter D1 by a certain distance. The claimed “predetermined” is interpreted as any distance. The claimed “to be arc-welded” is a product by process claim. Since the patentability of a product does not depend on its method of production, the welded region taught in Seiwart is the same or obvious as the welded region claimed by this product by process claim. See MPEP 2113-I.)
Regarding claim 8, Seiwart teaches
“The joint structure according to claim 1, wherein the arc welding is one of following types of welding: arc welding with a consumable electrode; tungsten-inert-gas welding with a non-consumable electrode; and plasma welding with a non-consumable electrode. “(This a product by process claim where different methods of welding are cited and under broadest reasonable interpretation is interpreted as welding. Column 2, lines 50-55 teaches joining the panels by spot welding.  Since the patentability of a product does not depend on its method of production, the joint structure taught in Seiwart is the same or obvious as the product claimed by this product by process claim. See MPEP 2113-I.) 
Regarding claim 9, Seiwart teaches
“The joint structure according to claim 1, wherein the first metallic material and the second metallic material, which sandwich the different type of material, are both in direct contact with the different type of material.” (Fig. 2 teaches core 14 is in direct contact with metal panels 10 and 16)

    PNG
    media_image8.png
    355
    807
    media_image8.png
    Greyscale


Fig. 3 and 4 of Rood et al. teaches hole 4 in welding region
Regarding claim 10, Seiwart does not teach a second gap. Rood et al. teaches
“The joint structure according to claim 1, wherein the second gap is an air gap.” (The claimed “air gap” is a product by process claim since this gap transforms to a welded joint in the final claimed structure. Fig. 2 of Rood et al. teaches a gap between the neck 3 of washer and metal 13. It is inherent that air is present in this gap before welding since air is present everywhere on earth surface unless intentionally removed or replaced.)
Regarding claim 12,
 “The joint structure according to claim 1, wherein the first projection has the bottom surface free from the through hole  and the second gap is formed between the bottom surface free from the through hole of the first projection and the second metallic material.” (Seiwart does not teach a second projection. 
Shui teaches in Fig. 3 and Fig. 4, an upper plate (1), a lower plate (2) and a medium plate (3) between the upper plate (1) and the lower plate (2). Upper plate has a bulge 11 that corresponds to the first projection in the instant claim. The lower plate has a bulge 21 that corresponds to a surface of a surface of the second material in the instant claim. The medium plate has a through hole 31. Bulges 11 and 21 penetrate the hole 31 wherein bulge 11 is physically separated by a second gap from bulge 21. Welding is done at the punched out bulge locations. From Fig. 4 it is implied that the gap is less than 50% of the height of the first projection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to add the second gap as taught in Shui. One of ordinary skill in the art would have been motivated to do so because “the process is featured in simple operation, solid welding without damaging the appearance” as taught in abstract of Shui.)
Regarding claim 11, Seiwart teaches
“A joint structure comprising:” (Column 1, lines 1-3 teaches “reinforced metal panel assembly” which is a joint structure as known in the art.)
“a first metallic material having a first projection and a stepped portion;” (Fig. 2 and column 2, lines 55-62 teaches “The peripheries are joined by overlapping the edges of the outer panel over the edges of the inner panel outside of the area occupied by the core 27 and the overlapped edges may be permanently connected such as by spot welding. Ideally, further compressive interference is provided at 35 around the periphery of the core 14.”)
“a second metallic material similar in type to the first metallic material and weldable to the first metallic material; and a different type of material different in type from the first metallic material and the second metallic material, the different type of material having a first penetrating part and being sandwiched between the first metallic material and the second metallic material, the different type of material being difficult to weld to the first metallic material and the second metallic material, wherein the first projection has a tapered shape that has been drawn by press working, the first projection has a bottom surface free from a through hole  or a bottom surface having a central hole that is smaller than an inner edge of the first projection, the first projection is smaller in diameter or width than the first penetrating part and is spaced radially or widthwise from a rim of the first penetrating part by a first gap, the first projection is positioned in the first penetrating part, and in a state where the first metallic material is in contact with the different type of material, a surface of the bottom surface of the first projection facing the second metallic material and a surface of a surface of the second metallic material facing the bottom surface of the first projection are spaced  by a second gap in a thickness direction of the first penetrating part, the second gap having a size of a predetermined percentage of a thickness of the first projection of the first metallic material on a side to which an arc in arc welding is applied, in a state, where the first projection is physically separated from the second metallic material at welding by the second gap, the first metallic material and the second metallic material are melted and joined together inside the first penetrating part by arc welding to compress and fix the different type of material, so that the different type of material, the first metallic material, and the second metallic material are fixed together,” (similar scope to claim 1 and therefore rejected under the same argument)
 “the different type of material is brought into contact with the stepped portion outside the first penetrating part,” (The claimed “contact” is interpreted as union or junction of surfaces in Merriam-Webster dictionary. Fig. 2 and column 2, lines 55-62 teaches “The peripheries are joined by overlapping the edges of the outer panel over the edges of the inner panel outside of the area occupied by the core 27 and the overlapped edges may be permanently connected such as by spot welding. Ideally, further compressive interference is provided at 35 around the periphery of the core 14.”)

    PNG
    media_image9.png
    255
    651
    media_image9.png
    Greyscale

Fig. 2 of Seiwart teaches step portion
“and the first metallic material having the first projection is joined with the second metallic material at a first weld inside the first penetrating part” (similar scope to claim 1 and therefore rejected under the same argument)
“and the first metallic material is further joined directly to the second metallic material at a second weld outside of the different type of material,” (Fig. 2 and column 2, lines 55-62 teaches “The peripheries are joined by overlapping the edges of the outer panel over the edges of the inner panel outside of the area occupied by the core 27 and the overlapped edges may be permanently connected such as by spot welding. Ideally, further compressive interference is provided at 35 around the periphery of the core 14.”
and wherein the first metallic material and the second metallic material are one of a combination of ferrous metals of two types of mild steel, mild steel and stainless steel, two types of stainless steel, mild steel and high-tensile steel, high-tensile steel and stainless steel, and two types of high-tensile steel, or one of a combination of nonferrous metals of two types of aluminum, aluminum and an aluminum alloy, and two types of aluminum alloys. (similar scope to claim 1 and therefore rejected under the same argument)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to incorporate the design range for the second gap as taught by Rood et al. One of ordinary skill in the art would have been motivated to do so in order to prevent contamination in welding joint and to center the metal on the aperture of the different material as taught by Rood et al. in Column 2, lines 4-14.)
Regarding claim 13,
 “The joint structure according to claim 11, wherein the first projection has the non-penetrating bottom surface and the second gap is formed between the non-penetrating bottom surface of the first projection and the second metallic material.” (Similar scope to claim 12 and therefore rejected under the same argument.)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiwart, US 3256669 (hereafter Seiwart), Shui, and Rood et al., US 3095951 (hereafter Rood et al.) as applied to claim 1 above, and further in view of , Khan, US 20140034215 (hereafter Khan).
 Seiwart does not teach a second penetrating part in the first projections. 
 “The joint structure according to claim 1, wherein first projection has a second penetrating part so as to have a shape of a flange with the central hole that is smaller than the inner edge of the first projection, the second penetrating part being in a weld region to be arc-welded in the thickness direction.” (The claimed “to be arc-welded” is product by process claim.  Rood et al. teaches in Fig. 1 a central hole 4 corresponding to the second penetrating part in the first projection defined by neck 3 which makes a shape of flange with a central hole. Fig. 3 teaches hole 4 is in the weld region as electrode 21 is placed inside it during welding. However, Rood does not teach that the hole is smaller than an inner edge of the projection. 

    PNG
    media_image10.png
    273
    592
    media_image10.png
    Greyscale

Part of Figure 4 of Khan teaching cavity in dissimilar material before welding
Khan teaches a welding process and apparatus for joining dissimilar materials which solves the same problem as the instant claim. Khan teaches in Fig. 4 and paragraph [31] “A portion of the upper material and optionally some portion of the bottom material are removed using a tool” wherein Fig. 4 teaches the cavity is smaller than an inner edge of the first projection. Hence Khan teaches a structure where top material has a central cavity with a tapered edge. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to incorporate the central hole in the first projection as taught in Rood and make the hole smaller than edge of projection as taught in Khan. One of ordinary skill in the art would have been motivated to do so “to provide a process and apparatus that enables formation of joint region of unique geometry” as taught in paragraph [24] in Khan. Since the technique of improving welded joint by creating a cavity in the top material was well known in the art, the claim would have been obvious to yield predictable results. MPEP 2143, C.)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiwart, US 3256669 (hereafter Seiwart), Shui, and Rood et al., US 3095951 (hereafter Rood et al.) as applied to claim 1 above, and further in view of  Kagitani JP2012254481A (hereafter Kagitani).
Modified Seiwart does not teach discharge opening in first and second metals outside the first penetrating hole.
Kagitani teaches a laser welding method to join a plurality of metal plates. Kagitani teaches
“The joint structure according to claim 1, wherein at  least one of the first metallic material and the second metallic material sandwiching the different type of material in between has a discharge opening penetrating in the thickness direction”( Abstract, Claim 1, Figure 4-7 Kagitani teaches gas exhaust hole 55 to prevent generation of porosity when a plurality of plate materials are overlapped and laser welded)

    PNG
    media_image11.png
    290
    418
    media_image11.png
    Greyscale

Fig. 5 of Kagitani teaches discharge holes 55 outside welding region
“the discharge opening being located at a position corresponding to an outside of the first penetrating part of the different type of material” (Figure 4-7 of Kagitani teaches that the gas exhaust holes 55 are outside of the regions welded by laser beam)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to incorporate exhaust holes as taught by Kagitani. One of ordinary skill in the art would have been motivated to do so in order to prevent generation of porosity when a plurality of plate materials are welded as taught by Kagitani.)

Response to Arguments
Applicant’s arguments filed on July 27, 2022 with respect to claim(s) 1-13 have been considered but are not persuasive. 
The applicant amended claims 1 and 11 to recite “in a state where the first metallic material is in contact with the different type of material,” and argued on pages 6-11 that this makes the joint structure distinguishable from prior art. However, a new ground of rejection is made based on the amendments in view of Seiwart, Rood, and Shui as discussed above.
On page 6, the applicant lists a group of US applications that were previously cited as reference claims for double patenting rejection and not cited in the current office action. As these applications were not cited for prior art rejections, they are not listed on form 892. MPEP 1302.12 states “When an examiner lists references on a form PTO-892, the examiner lists references that are relied upon in a prior art rejection or mentioned as pertinent. See MPEP § 707.05(c). The examiner does not list references which were previously cited by the applicant (and initialed by an examiner) on an Information Disclosure Statement, for example, on a PTO/SB/08.”
The applicant argues on page 7-8 that Seiwart does not teach a gap of varying size. The argument is moot because the current office action relies on Shui to teach the second gap.
The applicant argues on page 8 that Rood discloses only two gap sizes -100% and 0%. MPEP 2144.05-I teaches “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235….[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).” Here the claimed range of 4% is close to the prior art range of 0%; while claimed range of 75% is close to the prior art range of 100%. Thus Rood teaches the claimed range as obvious.

    PNG
    media_image12.png
    322
    598
    media_image12.png
    Greyscale


The applicant argues on page 8 that Rood does not teach a bottom surface. Fig. 1 and 2 of Rood explicitly teaches a bottom surface of projection 3. Thus Rood explicitly teaches a gap between bottom surface of the projection 3 and second metal. 
In response to applicant's argument on page 8 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the gap is used to provide an increased holding force) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues on page 9 that Shui teaches a gap before welding. The gap cannot exist as welding progresses. It is inherent that a gap between two metals reduces as welding progresses at that point. Thus the gap in the instant claim also decreases as welding starts. 
Moreover, the application claims a joint structure. Fig. 1 of original disclosure has two sets of drawings- one drawing describes a joint structure before welding and another drawing describes a joint structure after welding. Hence, these are two different embodiments with different limitations. The before welding structure shows a second gap 8 whereas after welding structure has no gap between the plates. Similarly, before welding structure does not have a weld whereas after welding structure has a weld 16. The applicant is reminded that different elements from different combinations cannot be combined in a claim. The applicant either claim the structure before welding or the structure after welding.
On page 9, the applicant recites his own interpretation of Fig. 4 of Shui and argues that Shui does not teach a upper plate in contact with middle plate. 

    PNG
    media_image13.png
    708
    813
    media_image13.png
    Greyscale

Fig. 3 of Shui
However, Shui explicitly teaches in Fig. 3 that one metal plate, lower plate in Fig. 3,  is in contact with the middle plate.  The references “upper” and “lower” are interchangeable with respect to welding joint.  
In response to applicant's argument on page 8-9 that Shui and Rood teach a second gap for different reasons, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually on pages 6-10, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Seiwart teaches a welded structure sandwiching a core between metal plates. Shui teaches designing a gap between two metal plates before welding. Paragraph [10] of Shui teaches “so that the resistance welding can be simultaneously welded multi-layer board, the technique is simple and feasible, the welding is firm and does not affect the appearance.” Rood teaches the gap can be varied to prevent contamination and to center the multiple layers.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761             

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761